Citation Nr: 0023504	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  98-14 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly pension on account of a need 
for regular aid and attendance or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from September 1943 to 
April 1946 and from March 1951 to March 1954.  He also had 
numerous dates of active duty for training in the Reserves 
for the period between January 1951 and July 1974.  He died 
on June 16, 1976, and the appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Cleveland, Ohio, that denied the appellant's claim for 
special monthly pension based on the need for aid and 
attendance or due to housebound status.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant has disabilities that include impaired 
vision, pain and paresthesia in both feet, bunion, right 
foot, mechanical back pain, peripheral neuropathy, spinal 
stenosis, and rheumatic mitral valvular disease with 
secondary pulmonary hypertension.

2.  The appellant is not blind or so nearly blind, under VA 
standards, is not a patient in a nursing home, is not 
currently unable to dress or feed herself or unable to attend 
to the wants of nature, or unable to protect herself from the 
hazards incident to her daily environment.  Her disabilities 
do not render her bedridden.

3.  The appellant's disabilities do not substantially confine 
her to her home or immediate premises.


CONCLUSION OF LAW

The requirements for special monthly pension based on the 
need for regular aid and attendance or on account of being 
housebound have not been met.  38 U.S.C.A. §§ 1502, 1541 
(West 1991); 38 C.F.R. §§ 3.351, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In July 1978 the appellant was awarded pension benefits as 
the surviving spouse of the veteran.

A private medical record shows that in August 1995 the 
appellant underwent surgery of the right eye identified as 
phacoemulsification with a posterior chamber intraocular 
lens.  Her preoperative and postoperative diagnoses were 
nuclear sclerotic senile cataract of the right eye and 
macular degeneration, bilaterally, with a moderate severity.

An October 1995 private treatment record reflects the 
appellant's complaint that her right eye was sore, painful, 
"roll[ed] around" and was "glazed over".  She also 
reported seeing dots, sparkles and flashes.  

In October 1995 the appellant was evaluated by Eric P. Suan, 
M.D., who reported that that appellant's visual acuity was 
20/200 in the right eye and 20/40 in the left eye.  Dr. Suan 
noted that the appellant's Amsler grid was abnormal on the 
right, and that no afferent pupillary defect had been seen.  
He provided an impression of chronic "SRN" in the right 
eye, age-related macular degeneration in both eyes, cataract 
in the left eye, and pseudophakia in the right eye.

In November 1995 the appellant was seen at the New York Eye 
and Ear Infirmary for a second opinion for persistent 
decreased vision.  Findings revealed distant vision of 20/400 
in the right eye and 20/40 in the left eye.  

A November 1995 letter from Dr. Suan notes that the appellant 
had returned and had displaced 20/400 vision in the right eye 
and 20/30 vision in the left eye.  He said that she did had 
an exposed suture which he pulled without any problem.  He 
said that posteriorly the right eye demonstrated fairly 
widespread drusen and what was probably an evolving disciform 
involving the center of fixation and lying mostly 
inferotemporally.  He said that the left eye showed 
widespread central atrophy with drusen.  He noted that the 
appellant kept insisting on a refraction, but that he tried 
to explain to her that that would probably not help her right 
eye.  

On file is a February 1996 treatment record from a private 
family health care facility reflecting the appellant's 
complaints of dizziness and headaches.  It was thought that 
the appellant's symptoms were from her eyes, but that further 
testing should be conducted to be sure.

In a February 1996 letter from a private eye hospital, Fred 
Hidaji, M.D. informed the appellant that because her macular 
degeneration had been severe for the past six to eight 
months, radiation therapy would not improve her vision.  

In March 1996 the physician who performed the August 1995 
cataract surgery on the appellant's right eye, D.B.W., M.D., 
wrote her a letter informing her that at the time he 
originally saw her, in July 1995, her vision was markedly 
reduced in her right eye from a cataract change and she had 
an early cataract in the left eye.  He stated that she had 
had a cataract operation in August 1995 and that the surgery 
went well, but that in the postoperative period she developed 
macular degeneration which was an independent problem.  He 
said that she had been seen in consultation for this by Dr. 
Suan who felt that treatment would not be helpful for the 
right eye.

In August 1997 the RO received an Examination For Housebound 
Status Or Permanent Need for Regular Aid and Attendance.  
This form was signed by a James A. Meade, M.D., and notes 
that the appellant ambulated well in familiar surroundings, 
was easily seated and that her extremities were not 
restricted.  It also notes that the appellant was blind in 
one eye and had significantly reduced vision in the other eye 
making her 'legally blind'.  Furthermore, it is noted that 
she was unable to walk without assistance because of her 
vision and was only able to leave her home or immediate 
premises with the aid of a sighted person.

On file is a January 1998 report from Dr. Meade relaying the 
appellant's history of having undergone a cataract extraction 
in the right eye in August 1995.  He also relayed the 
appellant's opinion that something had gone wrong during the 
examination and that this was when her right eye problems 
began.  On examination the appellant complained of  a foreign 
body sensation in the right eye.  Her eyes were not dilated 
for funduscopic examination.  She was assessed as having 
vision abnormality status post cataract extraction of the 
right eye.  Dr. Meade said that he had no information to 
corroborate the appellant's story as to a botched cataract 
operation in 1995.  

In January 1998 Dr. D.B.W. wrote a 'To Whom It May Concern" 
letter to a family practice health center stating that he had 
first seen the appellant in July 1995 and that at that time 
she had finger counting vision in the right eye and 20/40 
vision in the left eye.  He said that in August 1995 she had 
a phacoemulsification in the right eye with a foldable 
posterior chamber intraocular lens.  He said that on her last 
visit in October 1995, her vision acuity was 20/200 in the 
right.  He added that the appellant had been seen by a Dr. 
Suan in November (1995) who felt that she had macular 
degeneration as the etiology for the decreased visual acuity 
in the right eye.  He said that the left eye showed wide 
spread central atrophy with drusen.

Also in January 1998 the appellant underwent a private 
consultation examination with Thomas W. Gardner, M.D., a 
specialist in retina and vitreous diseases.  Dr. Gardner 
relayed the appellant's report of difficulty in reading.  On 
examination the appellant's vision was finger counting in the 
right eye and 20/70 in the left eye.  Her confrontation 
fields, pupillary reactions and motility were normal.  Her 
intraocular pressures were also normal.  Slit lamp exam 
showed a well positioned intraocular lens in her right eye 
and a modest cataract in the left eye.  The pertinent 
findings regarding her vision were evidence of retinal 
pigment epithelia atrophy in both maculars and some scarring 
from her previous subretinal new vessel membrane in her right 
eye.  Dr. Gardner gave an impression of macular degeneration, 
both eyes; with healed subretinal neovascularization, right 
eye.  He stated that he and Dr. Meade had told the appellant 
that she would not become blind, but in order to read more 
easily, she should visit a Sight Loss Support Group.  He also 
noted that cataract surgery was not indicated in her left eye 
at that time.

In a February 1998 rating decision the RO denied the 
appellant's claim for aid and attendance allowance or for 
housebound allowance as a surviving spouse.

In a February 1998 letter to the RO, Dr. D.B.W. said that he 
had last seen the appellant in 1995 and that at that time her 
visual acuity was 20/200 in the right eye and 20/30 to 20/40 
in the left eye.  

In a March 1998 rating decision the RO continued the denial 
of the appellant's claim for aid and attendance or housebound 
benefits.

In a March 1998 Notice of Disagreement, the appellant pointed 
out that she never said that she was 100 percent blind, only 
that she was legally blind in the right eye as a result of a 
botched operation on her right eye.  She later said in an 
August 1998 substantive appeal that her visual acuity and 
restricted fields of vision made her legally blind.

Private medical records show that the appellant underwent eye 
testing in November 1998 with Marla L. Moon, O.D.

In December 1998 the appellant underwent testing at a private 
cardiopulmonary lab which revealed rheumatic mitral valvular 
disease with secondary pulmonary hypertension, mitral 
stenosis that was moderate to severe with moderate to severe 
regurgitation, left chamber enlargement, left ventricular 
dysfunction, pulmonary hypertension, and moderate tricuspid 
regurgitation.  The test report also notes that if the 
appellant was a surgical candidate than it should be 
considered at that time in light of the development of 
pulmonary hypertension, left ventricular enlargement and LV 
dysfunction.

At a VA aid and attendance or housebound examination in 
January 1999, the appellant said that her main problem was 
her vision.  She also said that she was bothered by some pain 
and numbness in her feet and experienced lumbar and shoulder 
achiness from time to time.  It was noted that she did not 
require an attendant to report to the examination.  It was 
also noted that she was not hospitalized and was not 
bedridden, and was capable of managing her own benefits 
payments without restrictions.  In addition, was found to be 
able to protect herself from the hazards and dangers of the 
daily living environment.  She did not have any loss of 
memory, was able to perform all self-care activities and was 
able to travel beyond the premises of her home.  She reported 
some dizziness in the morning when she first got out of bed 
or if she was on her feet too much.  She had minimal to no 
problem walking once she was on her feet.  She perhaps had a 
little more dyspnea on exertion that she had in past years, 
but this was not too bothersome.  She had no bowel or bladder 
incontinence.  On a typical day she did housework and took 
care of her dog.  She had frequent contact with her 
neighbors.  She lived alone and took trips out shopping or to 
the doctor.  On examination the appellant did not have any 
functional restrictions in the upper extremities, lower 
extremities or the spine.  The appellant was able to ambulate 
normally without assistance.  There were no restrictions on 
the frequency or circumstances in which the appellant could 
leave her home.  She was diagnosed as having visual 
impairments secondary to left cataract and macular 
degeneration and history of right cataract status post right 
cataract surgery.  She was also diagnosed as having pain and 
paresthesia in both feet and a bunion on the right foot.

In a February 1999 letter Dr. Moon stated that the appellant 
had been examined in her office in November 1998 for a low 
vision rehabilitation examination.  She relayed the 
appellant's report that bright lights and glare bothered her.  
She said that she wore eyeglasses with about a 40% gradient 
tint on a full time basis and also utilized two OTC hand held 
magnifiers.  She also said that it had been three years she 
was last able to read and that she was there for reading 
glasses.  Visual acuity findings for distance revealed light 
projection in the right eye and 10/80 in the left eye.  Near 
vision was light projection in the right eye and 20/150 range 
in the left eye.  The appellant's visual acuity with a hand 
held magnifier for near vision was in the 20/80 range in both 
eyes and in the 20/120 range with +2.50D Rx.  She was noted 
to be able to easily read a Time magazine using a "CCTV Ovac 
Portable Hands Free System" in both eyes.  There was no 
increase in visual acuity noted with refraction.  
Binocularity there was suppression of vision in the right 
eye.  Dr. Moon loaned the appellant a light magnifier and an 
asperic microscopic system for trial use at home and advised 
her to return in 4-6 weeks.  She noted the appellant's 
request that she be given eyeglasses that magnified like her 
small hand held magnifier.  She also noted that the appellant 
had not yet come to grips in regard to her ocular status as 
she continued to search out that eye doctor that would be 
able to give her what she wanted, but unfortunately that was 
not currently possible given her current ocular diagnosis.

In March 1999 the appellant underwent visual field testing at 
a VA medical facility using the Goldmann Perimeter Chart.  

In June 1999 the appellant was examined at a private 
neurosurgery clinic for complaints of low back and leg pain 
which had been ongoing for approximately one year.  At the 
examination the appellant reported losing a great deal of 
vision in her right eye subsequent to cataract surgery in 
1995.  She also complained of increased difficulty hearing.  
The examiner provided an impression of mechanical back pain 
and a peripheral neuropathy.  He said that he was not at all 
certain that this was related to her lumbar stenosis, which 
was quite segmental.

In an August 1999 letter to VA, Dr. Moon stated that the 
Goldman Field Scale was no longer the standard in the field 
of eyecare and that the results were presently from Hymphrey 
Analyzers.  She said that the appellant can and had already 
been determined to possess a visual impairment and that this 
determination had previously been made by the Pennsylvania 
Bureau of Blindness and Visual Services.

In written argument in February 2000, the appellant's 
representative stated that although the appellant may not 
meet the criteria of being so nearly blind as to have visual 
acuity that was described in the Statement of the Case, i.e., 
corrected visual acuity of 5/200 or less, in both eyes, or 
contraction of the visual field to 5 degrees or less, she did 
state that her poor vision rendered her helpless when it came 
to travel, household chores, and dressing herself without 
assistance.  He also stated that the many vision tests 
indicated that there was lack of good vision that was 
uncorrectable.


II.  Legal Analysis

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, she is found to have presented a claim which is 
plausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the appellant is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

A surviving spouse, entitled to pension benefits pursuant to 
38 U.S.C.A. § 1541(a), is also eligible for increased 
(additional) special monthly pension if she is shown to be in 
need of aid and attendance, or is shown to be housebound.  
38 C.F.R. § 3.351(a)(5).

The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  § 3.351(b).  The criteria for 
establishing the need for regular aid and attendance requires 
that the claimant:  (1) Be blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; or (2) Be a patient in a nursing home because of mental 
or physical incapacity; or (3) Establish a factual need for 
aid and attendance under the criteria set forth in 
§ 3.352(a).  See 38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(c).  

The criteria set forth in § 3.352(a) provides that the 
following will be accorded consideration in determining the 
need for regular aid and attendance: the inability of the 
claimant to dress or undress herself or to keep herself 
ordinarily clean and presentable; frequent need to adjust 
prosthetic or orthopedic appliances which by reason of the 
particularly disability cannot be done without aid; inability 
to feed herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care and assistance on a regular basis to 
protect the claimant from hazards or dangers incident to her 
daily environment.  "Bedridden" will be a proper basis for 
the determination.  For the purpose of this paragraph 
"bedridden" will be that condition which, through its 
essential character, actually requirements that the claimant 
remain in bed.  The fact that the claimant has voluntarily 
taken to bed or that a physician had prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated in this 
paragraph be found to exist before a favorable rating be 
made.  The particular personal functions which the claimant 
is unable to perform should be considered in connection with 
his or her condition as a whole.  It is only necessary that 
the evidence establish that that claimant is so helpless as 
to need regular aid and attendance, not that there be a 
constant need.  Determinations that the appellant is so 
helpless, as to be in need of regular aid and attendance will 
not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352.

Although the appellant need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the U.S. Court of Appeals 
for Veterans Claims has held that it is logical to infer 
there is a threshold requirement that "at least one of the 
enumerated factors be present.  See Turco v. Brown, 9 Vet. 
App. 222, 224 (1996).

If the appellant is not eligible for increased payment due to 
the need for regular aid and attendance, increased pension 
will nonetheless be awarded if she is permanently housebound 
by reason of disability.  38 U.S.C.A. § 1541(e) (West 1991).  
This requirement is met when the surviving spouse is 
substantially confined to her home or immediate premises (or 
ward or clinical area, if institutionalized), by reason of 
disabilities which are reasonably certain to remain 
throughout the surviving spouse's lifetime.  38 C.F.R. 
§ 3.351(f) (1999).

In the instant case, the appellant is not in a nursing home 
and her chief complaint is her impaired vision.  While she 
has submitted medical records showing that she is legally 
blind, the medical evidence on file does not show that her 
impaired vision can be considered blindness for purposes of 
VA benefits.  This is because the medical evidence does not 
show that the appellant has visual acuity in both eyes of 
5/200 or worse or of concentric contraction of the visual 
field to 5 degrees or less.  The most recent eye examination 
findings on file is a February 1999 report from a private 
optometrist showing that that while the appellant had only 
light projection in the right eye with habitual correction, 
she had 10/80 vision in the left eye.  Using a hand held 
magnifier she had 20/80 near vision in both eyes, and she had 
20/120 near vision in both eyes with +2.50D Rx.  These 
findings simply do not support the criteria under 
§ 3.351(c)(1) regarding visual acuity.  As for concentric 
contraction of the visual fields, VA completed a Goldmann 
Perimeter Chart on the appellant in March 1999 which fails to 
show that her concentric contraction of the visual fields 
have deteriorated to the point of 5 degrees or less.  See 
38 C.F.R. § 4.76a (1999).  In short, while there is no 
disputing that the appellant is visually impaired, such 
impairment does not meet the requisite criteria for blindness 
as is required by VA under § 3.351(c)(1) for aid and 
attendance.

The next determination that must be made is whether the 
evidence establishes a factual need for aid and attendance 
under the criteria of § 3.352(a).  In this regard, an August 
1997 Examination for Housebound status or Permanent Need for 
Regular Aid and Attendance report states that the appellant 
was unable to walk without assistance because of her vision 
and was only able to leave her home or immediate premise with 
the aid of a sighted person.  However, these findings are 
inconsistent with a more recent VA aid and attendance or 
housebound examination report in January 1999 which notes 
that the appellant did not need an attendant to report to the 
examination, was not hospitalized, and was not bedridden.  
This report also notes that the appellant was able to protect 
herself from the hazards and dangers of the daily living 
environment and was found capable of managing her own 
affairs.  She had no loss of memory, was able to perform all 
self-care activities and was able to travel beyond the 
premises of her home.  Though she reported experiencing some 
dizziness in the morning after getting out of bed or being on 
her feet too much, she had minimal to no problem walking once 
she was on her feet.  It was noted that on a typical day the 
appellant did housework and took care of her dog.  It was 
also noted that she lived alone and took trips out shopping 
or to the doctor.  She also had frequent contact with her 
neighbors.  She was not found to have any restrictions of her 
upper or lower extremities.  

The January 1999 aid and attendance or housebound examination 
report is more recent in time than the August 1997 report, is 
more comprehensive and is more thorough.  Thus, it will be 
afforded greater weight.  As such, the Board finds that the 
weight of evidence does not establish that the appellant is 
incapable of living independently, but rather shows that 
there is no factual need for regular aid and attendance of 
another person.

The remaining determination to be made is whether the 
appellant is entitled to special monthly pension because of 
"housebound" status.  In this respect, the evidence does 
not show that the appellant is substantially confined to her 
home or immediate premises by reason of her disabilities.  In 
fact, the evidence is to the contrary.  Such evidence 
includes the January 1999 VA aid and attendance or housebound 
examination report noting that the appellant had no 
restrictions on the frequency or circumstances in which she 
was able to leave her home.  And as previously stated, this 
report notes that the appellant took trips out shopping or to 
the doctor.  

In light of the foregoing, the requirements for special 
monthly pension based on the need for regular aid and 
attendance or housebound status are not met, and the appeal 
must be denied.  38 U.S.C.A. § 1502, 1521; 38 C.F.R. 
§§ 3.351, 3.352.  In reaching this conclusion the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable to this claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Special monthly pension on account of a need for regular aid 
and attendance or by reason of being housebound is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

